Citation Nr: 0718612	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-02 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bipolar disorder in 
excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to August 
1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The veteran contends that he is entitled to a disability 
rating in excess of 30 percent for his bipolar disorder.  The 
September 2004 rating decision here on appeal increased his 
disability evaluation for bipolar disorder from 10 to 30 
percent.  It relied on a July 2004 VA examination report to 
conclude, inter alia, that the veteran exhibited no suicidal 
ideation.  The same July 2004 examiner stated in the 
examination report that the veteran's claims file was 
unavailable; therefore, it unfortunately was not reviewed in 
connection with the examination of the veteran.  Moreover, a 
little over two months later, in September 2004, a VA 
hospitalization record stated that the veteran was admitted 
from the emergency room with chief complaints that he was 
"thinking of suicide" and wished to "hang myself at my 
sister's house."  Hospitalization records from the time 
include a VA psychiatrist's report from September 2004 
clarifying that the veteran was planning to stay with his 
sister for the weekend and had been thinking of hanging 
himself from a rope on a swing in her yard.  The veteran told 
the psychiatrist that he felt hopeless about his future.  The 
psychiatrist gave an Axis I diagnosis of bipolar disorder, 
and a Global Assessment of Functioning (GAF) score of 30 was 
assigned at the time.  The evidence of record since September 
2004 includes numerous VA treatment records of his bipolar 
disorder, with GAF scores that range down to 40.  
Subsequently, however, the veteran has not been provided a VA 
examination or any comprehensive psychiatric assessment of 
the degree of his disability caused by this service-connected 
mental disorder.  On remand, the agency or original 
jurisdiction is to afford the veteran a VA examination to 
evaluate the severity of his bipolar disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran notice 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473, 497 (2006).  The notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claim.  

2.  The RO must contact the veteran and 
his representative to secure any required 
information and related individual 
authorization, in order to procure all VA 
records generated at any time since 
November 2005, including support group or 
group therapy treatment records, and any 
reports, summaries, or other outpatient 
treatment documentation.  If any of the 
pertinent records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file.  
The veteran is to be notified in writing.  
Because VA records are Federal records, 
if they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folder.

3.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination of his bipolar disorder.  The 
claims folder is to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including psychological 
testing, must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the latest 
AMIE work sheet for rating bipolar 
disorder, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of his service-connected 
psychiatric disorder.  In addition to any 
other information required by the AMIE 
work sheet, the examiner must assign a 
Global Assessment of Functioning (GAF) 
score and explain what the assigned score 
means.  A complete rationale for any 
opinion offered must be provided.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2006).  

6.  Thereafter, the RO must readjudicate 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  If the 
veteran fails to show for his VA 
examination, the SSOC must cite to 
38 C.F.R. § 3.655 (2006).  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO. 
 The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See §§ 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 



____________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



